                                                  IN THE UNITED STATES DISTRICT COURT
                                                      EASTERN DISTRICT OF ARKANSAS
                                                            EASTERN DIVISION


SEAN WILLIAM LEE                                                                                    PETITIONER


v.                                                             NO. 2:18-cv-00075 JM


GENE BEASLEY                                                                                       RESPONDENT

                                                                        ORDER


              The Court has received findings and recommendation from Magistrate Judge

Patricia S. Harris. After a careful review of the findings and recommendation, the

timely objections1 received thereto, and a de novo review of the record, the Court

concludes that the findings and recommendation should be, and hereby are, approved

and adopted in their entirety as this Court’s findings in all respects. Plaintiff will not

be allowed to amend his Petition to include a claim regarding the enforcement of the

sex offender registration requirement because the amendment would be futile. See

e.g., United States v. Fernandez, 710 F.3d 847 (8th Cir. 2013).

              The motion to vacate, set aside, or correct pursuant to 28 U.S.C. 2255 filed by

petitioner Sean William Lee is dismissed. Plaintiff’s Motion (ECF 12) is denied. All

requested relief is denied, and judgment will be entered for respondent Gene Beasley.

              IT IS SO ORDERED this 29th day of October 2018.




                                                                             UNITED STATES DISTRICT JUDGE
                                                            
1
       The Court deems Plaintiff’s Motion to Amend and Supplement Petition to be objections. 
